Name: Commission Regulation (EEC) No 663/91 of 19 March 1991 amending Regulation (EEC) No 3814/90 laying down the level of the accession compensatory amounts for milk and milk products in trade between Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 73/26 Official Journal of the European Communities 20 . 3 . 91 COMMISSION REGULATION (EEC) No 663/91 of 19 March 1991 amending Regulation (EEC) No 3814/90 laying down the level of the accession compensatory amounts for milk and milk products in trade between Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3640/90 of 11 December 1990 determining the general rules for the system of accession compensatory amounts for milk and milk products during the second stage of the acces ­ sion of Portugal ('), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 3814/90 (2) lays down the accession compensatory amounts for milk and milk products applicable from 1 January 1991 in trade between Spain and Portugal ; whereas, as regards trade in whey, an accession compensatory amount calcu ­ lated on the basis of the value of the raw material used in the manufacture of cheese was fixed ; whereas the market prices notified subsequently by Portugal show that in actual fact those prices are at the level of the price in the Community of Ten and that accordingly an accession compensatory amount should not be laid down ; whereas a similar decision cannot be taken for lactose in view of the difference in price between Spain and Portugal ; whereas, accordingly, the amount currently applicable in trade between Spain and the Community of Ten should be fixed between those two Member States ; whereas the two abovementioned amendments should be made appli ­ cable from 1 January 1991 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 3814/90 : 1 . The entries relating to CN codes 0404 10, 1702 10 90 and 2106 90 51 are hereby replaced by the following : CN code Description Componsatory amount in ecu/ 100 '0404 10  Whey, whether or not concentrated or contai ­ ning added sugar or other sweetening matter 1702 10 90   Other 6,73 2106 90 51     Lactose syrup 6,73' 2. Footnote 10 is hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 362, 27. 12. 1990, p. 3 . 0 OJ No L 366, 29. 12. 1990, p. 18 .